DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21,23-40,42,43, 47,48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 and 40 recites “a dust ejection port arrangement extending through the air cleaner housing sidewall”.  Examiner is unable to locate an embodiment in the specification or the drawings where the dust ejection port arrangement extends through the air cleaner housing sidewall, wherein examiner is taking an ordinary definition of “through” as meaning the structure passing completely past the sidewall and into a interior of the housing.   Examiner notes figure 1 where the dust ejection port arrangement extends along a sidewall surface of the air cleaner housing, however the arrangement does not extend “through” the air cleaner housing sidewall.  Claims 23-39 and 48 depend on claim 21 and hence are also rejected.  Claims 42-44,46, and 47 depend on claim 40 and hence are also rejected.
Claim 36 recites “wherein the air flow inlet extends through the air cleaner sidewall”.  Examiner is unable to locate an embodiment in the specification or the drawings where the air flow inlet extends through the air cleaner housing sidewall, wherein examiner is taking an ordinary definition of “through” as meaning the structure passing completely past the sidewall and into a interior of the housing. Examiner notes figure 1 where the air flow inlet extends along a sidewall surface of the air cleaner housing, however the arrangement does not extend “through” the air cleaner housing sidewall.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,23-36,38,39,,42, 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillenberg et al(8152876) taken together with Tokar(4491460) in view of Steele(4836834) and further in view of Dottermans(4950317).
	Gillenberg et al teaches an air cleaner assembly comprising an air cleaner housing(26 in figure 1) having an air flow inlet(38), an air flow outlet(29), and an interior, wherein the air cleaner housing includes a sidewall, an open end(closed by cover 27), and an end opposite the open end, the end opposite the open end includes the air flow outlet(29) extending therethrough, an access cover(27) constructed for closing the air cleaner housing open end, a dust ejection port(35), a filter cartridge(39) positioned in a sealing relationship with the air cleaner housing, the filter cartridge comprising filter media(10) positioned around an open filter interior and extending from a first end cap(12) to a second end cap(11), a seal member(15) for sealing the filter cartridge to the air cleaner housing, wherein the first end cap include an opening extending therethrough.  Gillenberg et al is silent as to the dust ejection port arrangement comprises a dust evacuator valve arrangement, and the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly.  Tokar(4491460) teaches an air cleaner assembly including a housing(12,16 connected together) having an air flow inlet, an air flow outlet, an interior, a filter assembly(52) located within the housing, and a dust ejection port arrangement, wherein the dust ejection port arrangement comprises a dust evacuator(scavenge outlet 46), the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly(noting figure 1 with scavenge outlet projecting laterally outward from a sidewall and above a lower most portion of the housing; column 2 lines 57-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dust ejection port located above a lower most portion of the air cleaner assembly of Gillenberg et al to provide a lateral ejection port for separated particulate in Gillenberg et al.  Examiner notes the position of a scavenge outlet in Tokar in figure 1 is a clearly established position based on a selected orientation of the second housing half(16) in Tokar.   Tokar is silent as to a valve arrangement, however Tokar teaches a blockage member(50) that partially obstructs a scavenge outlet, and selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  
	Gillenberg et al is also silent as to a surround structure for distributing an air pulse to the open filter interior, wherein the surround structure extends through the first end cap and into the open filter interior at least 35% of an axial length of the air filter cartridge between the first end cap and the second end cap, wherein at least a portion of the surround structure is conical, and a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure, wherein the pulse jet distribution arrangement includes a pulse jet flow tube configuration to direct a pulse flow of gas into the open filter element, and the pulse jet flow tube is positioned to direct the pulses of air through the first end cap. Steele teaches a surround structure(tubular member 31 in figure 1) for distributing an air pulse to an open filter interior(cartridge filter 13), wherein the surround structure extends through an end cap(unnumbered but shown in figure 1), wherein at least a portion of the surround structure is conical(noting conical deflector(23) in figure 1), and Steele further teaches a pulse jet distribution arrangement including a pulse jet flow tube(nozzle tube 22) to direct a pulse flow(from pressurized air source 20) into the open filter interior. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a surround structure which extends through the end cap of the air outlet of the filter interior of Gillenberg et al to provide a flared air pulse to prevent a stream of cleaning air from directly striking an end plate and from directly striking an interior surface of a filter media(column 4 lines 25-27 of Steele).   Steele is silent as to the surround structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge, however examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al is also silent as to the second end cap including an opening extending therethrough.   Gillenberg et al includes a closure(24) with the end cap(11), however Dottermans in figure 2 teaches a closure cap portion(97) including an aperture(104), the closure cap portion opposite an end cap providing an opening leading to an outlet. It would have been obvious to someone of ordinary skill in the art to provide the end cap(11) of Gillenberg et al with an opening to provide for structure allowing insertion of the filter cartridge along a linear access of the housing. 
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 23 but is silent as to wherein the surround structure extends into the open filter interior 40%-60% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 24 but is silent as to an open end of the pulse flow jet tube has a cross sectional area of no more than about 16% of a cross sectional area defined by the surround structure located around the pulse jet tube.  Tokar teaches a pulse jet flow tube having a smaller cross sectional area than a surround structure, and noting page 25 of the current specification does not give criticality to the claimed percentage, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a pulse jet flow tube having a cross sectional area of no more than 16% of a cross sectional area defined by the surround structure so that a pulsed air flow is optimized for flaring past a conical deflector member and into the interior of the filter media.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the filter media comprises pleated filter media(zig zag folded filter medium 10 of Gillenberg et al).  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pleated filter media comprises adhesive extending around an exterior of the pleated media, wherein the adhesive is in the form of a coil or beads.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pleated filter media comprises adhesive extending around an interior of the pleated media.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the seal member comprises an axially directed seal member(axial seal 15 of Gillenberg et al), wherein the axially directed seal member is sealed against the air cleaner housing opposite the open end, and wherein the axially directed seal member comprises a flexible lip or flexible flange.    Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the access cover comprises a post(post part of structure in figure 2 of Dottermans) extending through the second end cap for securing the filter cartridge within the air cleaner assembly.  
Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches all of the limitations of claim 35 but is silent as to a second seal member located on the second end cap.  Examiner respectfully submits end cap structure with lateral and/or radial seal elements are common with air filter media structure, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a second seal member opposite the seal member(15) of Gillenberg et al to provide for optimal sealing of the filter cartridge within the housing.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the air flow inlet extends to the air cleaner sidewall.   Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the filter cartridge comprises an inner liner for the pleated media, and an outer liner for the pleated media.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the pulse jet flow tube does not extend through the first end cap.
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 48 but is silent as to wherein the surround structure extends into the open filter interior at least 40% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  

Claims 40.43,47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillenberg et al(8152876) taken together with Tokar(4491460) in view of Steele(4836834) and further in view of Dottermans(4950317).
	Gillenberg et al teaches an air cleaner assembly comprising an air cleaner housing(26 in figure 1) having an air flow inlet(38), an air flow outlet(29), and an interior, wherein the air cleaner housing includes a sidewall, an open end(closed by cover 27), and an end opposite the open end, the end opposite the open end includes the air flow outlet(29) extending therethrough, an access cover(27) constructed for closing the air cleaner housing open end, a dust ejection port(35), a filter cartridge(39) positioned in a sealing relationship with the air cleaner housing, the filter cartridge comprising pleated filter media(10) positioned around an open filter interior and extending from a first end cap(12) to a second end cap(11), a axially directed seal member(15) located on the first end cap(12) for sealing the filter cartridge to the air cleaner housing, wherein the first end cap include an opening extending therethrough.  Gillenberg et al is silent as to the dust ejection port arrangement comprises a dust evacuator valve arrangement, and the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly.  Tokar(4491460) teaches an air cleaner assembly including a housing(12,16 connected together) having an air flow inlet, an air flow outlet, an interior, a filter assembly(52) located within the housing, and a dust ejection port arrangement, wherein the dust ejection port arrangement comprises a dust evacuator(scavenge outlet 46), the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly(noting figure 1 with scavenge outlet projecting laterally outward from a sidewall and above a lower most portion of the housing; column 2 lines 57-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a dust ejection port located above a lower most portion of the air cleaner assembly of Gillenberg et al to provide a lateral ejection port for separated particulate in Gillenberg et al.  Examiner notes the position of a scavenge outlet in Tokar in figure 1 is a clearly established position based on a selected orientation of the second housing half(16) in Tokar.   Tokar is silent as to a valve arrangement, however Tokar teaches a blockage member(50) that partially obstructs a scavenge outlet, and selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  
	Gillenberg et al is also silent as to a surround structure for distributing an air pulse to the open filter interior, wherein the surround structure extends through the first end cap and into the open filter interior at least 35% of an axial length of the air filter cartridge between the first end cap and the second end cap, wherein at least a portion of the surround structure is conical, and a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure, wherein the pulse jet distribution arrangement includes a pulse jet flow tube configuration to direct a pulse flow of gas into the open filter element, and the pulse jet flow tube is positioned to direct the pulses of air through the first end cap. Steele teaches a surround structure(tubular member 31 in figure 1) for distributing an air pulse to an open filter interior(cartridge filter 13), wherein the surround structure extends through an end cap(unnumbered but shown in figure 1), wherein at least a portion of the surround structure is conical(noting conical deflector(23) in figure 1), and Steele further teaches a pulse jet distribution arrangement including a pulse jet flow tube(nozzle tube 22) to direct a pulse flow(from pressurized air source 20) into the open filter interior. It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a surround structure which extends through the end cap of the air outlet of the filter interior of Gillenberg et al to provide a flared air pulse to prevent a stream of cleaning air from directly striking an end plate and from directly striking an interior surface of a filter media(column 4 lines 25-27 of Steele.   Steele is silent as to the surround structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge, however examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  
	Gillenberg et al is also silent as to the second end cap including an opening extending therethrough.   Gillenberg et al includes a closure(24) with the end cap(11), however Dottermans in figure 2 teaches a closure cap portion(97) including an aperture(104), the closure cap portion opposite an end cap providing an opening leading to an outlet. It would have been obvious to someone of ordinary skill in the art to provide the end cap(11) of Gillenberg et al with an opening to provide for structure allowing insertion of the filter cartridge along a linear access of the housing. 
	.  Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans further teaches wherein the first end cap comprises a clean air outlet in communication with the open filter interior.  
	Gillenberg et al taken together with Tokar in view of Steele and further in view of Dottermans teaches all of the limitations of claim 47 but is silent as to wherein the surround structure extends into the open filter interior at least 40% of the axial length of the air filter cartridge between the first end cap and the second end cap.  Examiner respectfully submits the percentage given on page 25 of the current specification is not given criticality, noting the specification states “alternatives are possible”, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to optimize the length of the tubular member(31) extending into the filter interior to provide for pulse cleaning of the entire axial length of the filter interior of Gillenberg et al.  

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 37 recites “the dust ejection port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees”.  Gillenberg et al and Tokar teach circular dust ejection ports along a sidewall, however neither Gillenberg et al nor Tokar teach or suggest the dust ejection port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees.

Response to Arguments
Applicant's arguments filed 8-9-2022 have been fully considered but they are not persuasive.
Applicant argues from Figure 11 showing that the dust egress arrangement 41 of the dust evacuator arrangement 40 wherein the dust egress arrangement 41 extends completely through the sidewall 10a of the housing.
Examiner notes claims 21 and 40 recite “wherein the dust ejection port arrangement comprises a dust evacuator valve arrangement, and the dust ejection port arrangement being located above a lower most portion of the air cleaner assembly”.  As shown in figure 6 the dust ejection port arrangement is designated as structure 40 which projects outwardly from the sidewall and is connected at two separate locations along an arc of the sidewall.  Therefore examiner respectfully submits claims 21 and 40 are not enabled for the limitations “a dust ejection port arrangement extending through the air cleaner housing.  A standard definition of “through” is “expressing movement into one side and out of the other side of a channel”.  Examiner respectfully submits the dust ejection port arrangement comprising a dust evacuator valve arrangement does not extend through the air cleaner sidewall.  Examiner respectfully submits a more accurate characterization of the dust ejection port arrangement is extending “along” the air cleaner sidewall.  Examiner respectfully submits a similar analysis for the airflow inlet of claim 36 applies.  The airflow inlet including the inlet duct (18x ) in figure 1 extends along the air cleaner sidewall.  Examiner respectfully submits that none of the paragraphs [0010, [0219], [0041], and [0049] use the term “through”.  
Applicant argues the teaching by Gillenberg et al in Figure 1 is that the dirt outlet 35 extends through the housing at the lower most portion of the filter system depicted in Figure 1. Applicant further argues one having ordinary skill in the art would understand that figure 1 of Gillenberg et al shows the arrangement of the described filter system during operation in view of the arrows depicting flow including arrows 38 and 42, and the arrow through the dirt outlet 35.  Applicant further argues one having ordinary skill in the art would have no reason to interpret the exploded perspective view of Figure 1 as the intended configuration for operation of the air cleaner, and this would clearly be inconsistent with the teachings of Tokar that scavenge outlet 46 extends through the lower most portion of the air cleaner housing as illustrated in Figure 2 of Tokar.  
Examiner notes column 4 lines 27-29 states “When the flow reaches the lower end of the filter(and it is assumed that the preferred orientation of the filter has the scavenge outlet at the lower end)…”.   Examiner respectfully submits the lower end is a preferred orientation, but a scavenge outlet at the lower end is not the only orientation available.  Column 2 lines 57-58 recites “Extending outwardly from cylindrical portion 40 is a scavenge outlet”,  and an outwardly extending scavenge outlet is confirmed by figure 1, The exploded drawing of figure 1 shows a cylindrical half 14 which connects to a cylindrical half 16 by a clasp 38, wherein a clearly depicted orientation of the scavenge outlet is located above a lower most portion of the air cleaner housing, as recited in claim 21 and claim 40.  Examiner respectfully submits that someone of ordinary skill in the art, requiring a dust outlet(35) of Gillenberg et al to be located above a lower most portion of the air cleaner assembly, would look to Tokar as motivation to provide a scavenge dust outlet at a location above a lower most portion of the air cleaner assembly.  As noted in the current office action, selectively moveable plate members are known to cover dust and particulate outlets in separator structures, therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a valve plate for the blockage member 50 of Tokar to provide a structure for selective release of dust and particulate of Gillenberg et al taken together with Tokar.  Examiner notes MPEP 2123 stating “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments”.  MPEP 2123 further states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  
Applicant argues Steele and Dottermans fail to disclose or suggest air cleaner assembly according to independent claim 21 and 40,, where the dust ejection port arrangement  extends through the air cleaner housing sidewall, and where the dust ejection port arrangement is located above a lowermost portion of the air cleaner assembly according to independent claim 21 and 40.
Examiner respectfully submits the limitations of a dust ejection port arrangement comprising a dust evacuator valve arrangement, and the dust ejection port arrangement being located above a lower most portion of the air cleaner housing is defined by Gillenberg et al taken together with Tokar, as noted in the current office action.  Examiner respectfully submits Steele and Dottermans are provided to show a claimed surround structure and a claimed second end cap including an opening extending therethrough, as noted in the current office action.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 18, 2022